Order entered April 7, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                       No. 05-14-00045-CV

 IRA W. BREWER, EUGENIA BREWER AND ALL OTHER OCCUPANTS, Appellant

                                               V.

 U.S. BANK, N.A., AS TRUSTEE FOR THE CERTIFICATEHOLDERS OF THE BEAR
                      STERNS ARM TRUST, ET AL., Appellee

                       On Appeal from the County Court at Law No. 5
                                   Collin County, Texas
                           Trial Court Cause No. 005-01529-2013

                                           ORDER
       We GRANT appellee’s March 21, 2014 unopposed motion to substitute counsel. We

DIRECT the Clerk of the Court to remove Olga Pachencko of Pite Duncan, LLP and Jack

O’Boyle, Travis H. Gray, and Christopher S. Ferguson of Jack O’Boyle & Associates as counsel

for appellee and substitute Thomas G. Yoxall, Daron L. Janis, and Kurt M. Wolber of Locke

Lord LLP in their place. We further DIRECT the Clerk of the Court to designate Thomas G.

Yoxall as lead counsel for appellee.


                                                      /s/   ADA BROWN
                                                            JUSTICE